Citation Nr: 0605943	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-03 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for chronic ear 
infections.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to 
September 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Chicago, 
Illinois, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In September 2005, the 
veteran testified at a hearing before the undersigned.

Pursuant to a motion and the Board's granting thereof, this 
case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  The competent evidence of record does not show the 
veteran currently has tinnitus.

2.  The competent evidence of record does not show the 
veteran suffers from chronic ear infections.

3.  Bilateral hearing loss was not shown to be present in 
service, nor was sensorineural hearing loss manifested to a 
compensable degree within the first post-service year.


CONCLUSIONS OF LAW

1.  Tinnitus was neither incurred in nor aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

2.  Chronic ear infections were neither incurred in nor 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).

3.  Bilateral hearing loss was not incurred in or aggravated 
by service, and sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The written notice provided in the April 
2003 VA correspondence, prior to the appealed from May 2003 
rating decision, as well as the subsequent October 2003 VA 
correspondence and the January 2004 statement of the case, 
amongst other documents, fulfills the requirements set forth 
under 38 U.S.C.A. § 5103(a), to include any duty to inform 
the veteran to submit all pertinent evidence in his 
possession.  

The Board also finds that VA has secured all available 
pertinent evidence and conducted all appropriate development, 
including obtaining all available service and post-service 
records, including all of the claimants treatment records 
from the Marion VA Medical Center.  

The Board notes that the veteran wrote VA, as well as 
testified about, his post-service treatment for his ear 
disorders from a number of doctors, an employer, and at one 
hospital.  However, he thereafter notified VA that these 
records were no longer available because the physicians had 
died and/or the hospital had changed hands.  Therefore, 
adjudication of his claims may go forward without these 
records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) (the "'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a claim 
. . . [and] this duty is limited to specifically identified 
documents that by their description would be facially 
relevant and material to the claim").  

Similarly, the veteran testified that another search should 
be undertaken for his service medical records because his 
middle initial is "U" not "Y" and the earlier search for 
his records used the middle initial "Y."  In this regard, 
the Board first notes that VA's request for these records 
also used the veteran's Army Serial Number, which number is 
the same regardless of whether or not his middle initial is 
"U" or "Y."  Moreover, a review of the record shows this 
request allowed VA to associate with the record many, if not 
all, of the veteran's service medical records, including an 
April 1942 enlistment examination, April to May 1944 records 
from Tripler General Hospital, and a September 1945 
separation examination.  Furthermore, as pointed out by the 
veteran at his personal hearing, given his dates of service 
and his last name, it is highly unlikely that a request for 
additional records using the alternative middle initial would 
yield any records because these records would have been 
destroyed in the fire at the National Personnel Records 
Center (NPRC).  Therefore, adjudication of his claims may go 
forward without another request for these records.  See 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

Likewise, the Board recognizes that the veteran was not 
provided a VA examination to obtain medical opinions as to 
whether he has any current disabilities and the origins of 
those disabilities.

In this regard, the Board notes that the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) reviewed 
the relevant subsection of the regulation, 38 C.F.R. 
§ 3.159(c)(4)(i)(A)-(C), in Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  The Federal Circuit noted that the 
regulation, unlike the statute, contained a requirement that 
the claimant establish that he has suffered an event, injury, 
or disease in service in order to trigger VA's obligation to 
provide a VA medical examination or obtain a medical opinion.  
The Federal Circuit found that the regulation properly filled 
a gap left in the statute.  The Federal Circuit referenced a 
preceding section of the statute, 38 U.S.C.A. § 5103A(a)(2), 
which indicates that VA is not required to provide assistance 
to a claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Federal Circuit found that, if the evidence of record does 
not establish that the veteran suffered an event, injury, or 
disease in service, no reasonable possibility exists that 
providing a medical examination or obtaining a medical 
opinion would substantiate the claim.  In making this finding 
the Federal Circuit noted the arguments made by the Secretary 
that "a medical examination or opinion generally could not 
fill the gap left by the other evidence in establishing a 
service connection."  Paralyzed Veterans of America, et. 
al., 345 F.3d at 1356.  

In the instant appeal, the veteran contends that his 
tinnitus, chronic ear infections, and bilateral hearing loss 
were caused by his military service.  As will be more fully 
explained below, his service medical records are silent for 
any complaints or clinical findings pertaining to the ear, 
there is no diagnosis of tinnitus or chronic ear infections 
following military service, and bilateral hearing loss was 
not diagnosed for almost 60 years following his separation 
from service.  For these reasons the Board finds that a 
medical opinion is not necessary to decide the claims, in 
that any such opinions could not establish the existence of 
the claimed in-service injury.  Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (the Board is not required to 
accept a medical opinion that is based on the veteran's 
recitation of medical history).

Hence, the Board finds that VA has fulfilled its duties under 
the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 
The Claims

The veteran argues that tinnitus, chronic ear infections, and 
bilateral hearing loss were caused by military service.  
Specifically, he testified that he started having problems 
with ear infections while stationed on Guam during World War 
II and has had a problem with them ever since.  He also 
testified that his ear infections were diagnosed as a type of 
jungle rot by his in-service physicians.  As to his tinnitus 
and hearing loss, the veteran testified they were caused by 
the acoustic trauma he was exposed to witnessing the naval 
bombardment of Guam prior to the invasion as well as being 
exposed to small arms fire, B-29's, and construction noise 
while stationed on Guam in a combat support role with the 
130th Radio Intelligence Company.  It is requested that the 
veteran be afforded the benefit of the doubt.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110.  If a condition noted during 
service was not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  In addition, 
certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred during service if 
they first become manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is mindful that it cannot make its 
own independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999). 

With the above criteria in mind, the Board notes that 
available service medical records, including the September 
1945 separation examination, are negative for complaints, 
diagnoses, or treatment for tinnitus, chronic ear infections, 
or bilateral hearing loss.  While the September 1945 
separation examination noted that the veteran had jungle rot 
while on Guam in January 1945, notwithstanding the veteran's 
claims to the contrary, nothing in that record indicts that 
the jungle rot was another way of characterizing a chronic 
ear infection.  In fact, on examination, his ears were 
normal.  And, his hearing was 15/15 on whispered voice 
testing. 

As to tinnitus and chronic ear infections, post-service 
medical records are negative for a diagnosis for either 
disability.  In fact, an April 2003 VA treatment record 
included the opinion that the veteran did not have tinnitus.  
And, while the same April 2003 VA treatment record noted that 
the right ear canal had a moderate amount of wax, neither the 
right nor the left ear was diagnosed with a chronic 
infection.  Significantly, no contrary medical opinion or 
other competent evidence is of record, or has been referenced 
by the veteran.  Evans v. West, 12 Vet. App. 22, 30 (1999). 

Thus, because none of the medical evidence of record includes 
a current diagnosis of tinnitus and/or chronic ear 
infections, service connection is denied.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. § 3.303.

As to bilateral hearing loss, while post-service records show 
the veteran being diagnosed with bilateral hearing loss as 
defined by 38 C.F.R. § 3.385 (2005) in July 2003, the record 
does not include medical opinion evidence showing that this 
hearing loss had its onset in-service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred therein.). Moreover, the presumptions found at 
38 C.F.R. §§ 3.307, 3.309 do not help the veteran because his 
hearing loss was first diagnosed many years after his 
separation from military service.  Furthermore, given the 
length of time between the veteran's 1945 separation from 
military service and first being diagnosed with bilateral 
hearing loss almost 60 years later, the Board finds that 
there is no continuity of symptomatology.  Accordingly, no 
basis is provided for a grant of service connection for 
bilateral hearing loss.

In reaching the above conclusions, the Board has not 
overlooked the veteran's written statements to the RO, his 
statements to physicians, and his personal hearing testimony.  
While lay witnesses are competent to describe experiences and 
symptoms that result therefrom, because laypersons are not 
trained in the field of medicine, they are not competent to 
provide medical opinion evidence as to the current diagnosis 
of a problem or the origins of a problem.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the 
veteran's statements, addressing his current diagnosis and 
the origins of his problems are not probative evidence as to 
the issues on appeal.

The Board also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claims must be denied.


ORDER

Service connection for tinnitus is denied.

Service connection for chronic ear infections is denied.

Service connection for bilateral hearing loss is denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


